DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 05/27/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Claim Objections
3.	Claim 5 is objected to because of the following informalities: Claim 5 needs to be renumbered as claim 6. 
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-15 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-15 filed on 05/16/2012 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of a controller configured to apply a drive signal to the power switch circuit to control the supply of power to the brushless motor, wherein the controller is configured to receive at least one signal associated with a phase current of the motor, detect an angular position of the rotor based on the phase current of the motor within a variable speed range of zero to at least 15,000 rotations-per-minute 
The closet references to the present invention are believed to be as follows: Kaneko et al. (US 7199547 B2). Kaneko et al. discloses a controller configured to control the position of a mobile body without using a position detector, a magnetic pole position of a rotor of a synchronous motor is estimated based on electrical quantities in relation to electric power supplied to the synchronous motor and then the mobile body position is estimated based on the estimated magnetic pole position and it does not teach the detection is inquired within a variable speed range of zero to at least 15,000 rotations-per-minute (RPM), and control the drive signal based on the detected angular position of the rotor to electronically commutate the motor within a torque range of zero to at least 15 newton-meters (N.m) and a power output of zero to at least 1500 watts.
Conclusion
5.	This application is in condition for allowance except for the following formal matters: 
Objection to claim 5.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846